Citation Nr: 0503378	
Decision Date: 02/09/05    Archive Date: 02/22/05	

DOCKET NO.  04-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1953 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in Chicago, Illinois, that denied entitlement to the benefit 
sought.

The Board notes that a review of the evidence of record 
discloses that service connection for residuals of a right 
toe fracture was granted by rating decision dated in January 
2004.  A 10 percent rating was assigned, effective October 
15, 2002.  


FINDINGS OF FACT

1.  In an unappealed November 1998 rating decision, the RO 
denied entitlement to service connection for a left knee 
disability.

2.  The evidence associated with the claims file subsequent 
to the 1998 rating decision is not new or significant, and 
need not be considered in order to fairly decide the merits 
of the claim.  


CONCLUSIONS OF LAW

1.  The RO's November 1998 decision denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the November 1998 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a left knee disability has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left knee disability.  Implicit in his presentation is the 
contention that he has submitted new and material evidence 
that would serve to reopen a previously denied claim of 
entitlement to service connection for a left knee disability.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and the   application of the 
facts and evidence.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law emphasizes VA's obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, and affirms VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA in a March 2003 communication.  This was 
prior to the initial decision of the claim by the RO in May 
2003.  Therefore, the time requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal at 
this time would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice are met in this case.  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and38 C.F.R. § 3.159 (b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The "fourth element" of the notice requirement comes 
with the language of 38 C.F.R. § 3.159(b)(a).

In this case, the RO informed the veteran in the March 2003 
letter about the information and evidence that was necessary 
to substantiate his claim for service connection for a left 
knee disorder.  He was told what the evidence had to show to 
support his claim and he was told how VA would help him 
obtain evidence for his claim.  Although the notice letter 
that was provided to him did not specifically contain the 
"fourth element," the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO also informed him in the 
May 2003 rating decision and the January 2004 statement of 
the case of the reasons for the denial of his claim and, in 
so doing, informed him of the evidence that was needed to 
substantiate the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of the VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  VA medical records are in the claims 
file and have been reviewed by both the RO and the Board in 
connection with the claim.  

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by the Secretary, unless a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (2002).  See 
also Charles v. Principi, 16. Vet. App. 370 (2002).

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed in the decision below, finds the 
development of the claim has been consistent with the 
provisions of the VCAA.  Under these circumstances, the Board 
can identify no further development that would avail the 
veteran or require the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.  

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for a disability shown after service, when all the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a)(2004); see Wilson v. Derwinski, 2 Vet. App. 16, 18 
(1991).

In order to establish service connection for a claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)medical, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8, (1999).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45, 620-30 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  The veteran filed his claim after this date and 
the new version of the law is therefore applicable.  It 
states:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

In Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even when it would not be 
enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that VA's 
statutory duty to assist the appellant in the development of 
his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzales v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that for the purpose of establishing whether 
new and material evidence has been submitted, the 
truthfulness of the evidence is presumed, unless the evidence 
is inherently incredible or consists of statements that are 
beyond the competence of the person making them.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all the 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the claimant 
has submitted new and material evidence with respect to the 
claim.  See Elkins, 12 Vet. App. 218-19.  After reviewing the 
record, and for the reasons expressed immediately below, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for a left knee disability.  

Evidence of Record in 1998.

The RO determined in November 1998 that the service medical 
records were negative for complaint or treatment for any type 
of left knee disorder.  Reference was made to the separation 
examination in April 1956 indicating clinical evaluation of 
the lower extremities was normal.  

Other medical evidence of record at the time of the 1998 
decision included VA medical records dated in 1957.  No 
reference was made to complaints or abnormalities involving 
the left knee.  

Notice of the November 1998 decision was provided to the 
veteran in a rating decision dated that same month.  He did 
not appeal the decision.



Additionally Submitted Evidence.

Submitted subsequent to the claim received in 2002 were 
duplicate copies of the service medical records and the 
medical records dated in 1957 referred to above.  As noted 
above, those records contain no reference to abnormalities 
involving the left knee.  

The record also contains statements from the veteran 
reflecting his opinion as to the etiology of his current left 
knee problems.  However, with respect to medical nexus, to 
the extent that any statement by the veteran in support of 
his claim is intended as an attempt to establish that he has 
a left knee disorder related to his military service, it is 
now well established that lay statements cannot be used to 
establish a nexus between any current disability and service.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the determinative issue is one of 
medical causation or diagnosis, only those specialized in 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1991).  Here, the veteran's 
statements, unsupported by medical evidence, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court specifically noted "lay 
assertions of medical causation cannot suffice to open a 
claim under 38 U.S.C.A. § 5108."  The veteran's statements 
are therefore not material.  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the 1998 denial of 
the veteran's claim is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, new and material evidence has not been received, 
and the claim for entitlement to service connection for a 
left knee disability is not reopened.  






ORDER

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for a left 
knee disability has not been submitted and the claim is 
therefore denied.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


